Citation Nr: 1627428	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for the Veteran's cause of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1970 to January 1978.  He died in March 2012.  The appellant is the Veteran's surviving spouse.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

Prior to the Veteran's death, there was a pending claim for service connection for PTSD.  The Veteran died in March 2012.  Thereafter, the appellant filed a request for substitution, and the RO found that the appellant qualified as the proper substituted claimant for the purposes of processing the appeal to completion.  
38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2015).  A request to substitute is submitted by a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).

In January 2016, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran died in March 2012; the appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the appeal for service connection for PTSD to completion. 

2.  The Veteran did not engage in combat with the enemy during service.

3.  The Veteran was exposed to hostile military activity during service.

4.  The Veteran filed a claim for service connection for PTSD, which was denied in a March 2012 rating decision.

5.  The Veteran was diagnosed with PTSD by a treating therapist and psychologist.
 
6.  The contract psychologist linked the PTSD diagnosis to the in-service stressor events of threats to the Veteran's personal safety and witnessing the death of others during active naval service.   

7.  The Veteran died in March 2012 of a pulmonary thromboembolism due to glioblastoma multiforme, with no other underlying causes or significant contributory conditions.    

8.  At the time of the Veteran's death, there was a pending claim for service connection for PTSD. 

9.  Service connection for PTSD will be established.   

10.  At the time of the Veteran's death, service connection was in effect for right ankle degenerative joint disease, tinnitus, right wrist peripheral neuropathy, bilateral hearing loss, and nasal deviation status post nasal fracture. 

11.  The Veteran was not exposed to herbicide agents during service, and herbicide exposure during service is not presumed.

12.  No service-connected disability or combination of disabilities substantially or materially contributed to the cause of the Veteran's death. 

13.  The cause of the Veteran's death was not causally or etiologically related to service or a service-related disability.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(3), 3.1010 (2015).

2.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Given the favorable outcome of the service connection appeal for PTSD, which is a full grant of benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regarding the service connection appeal for the cause of the Veteran's death, according to the October 2012 rating decision and May 2014 Statement of the Case (SOC), an August 2012 notice letter was sent prior to the initial denial of the service connection claim for the Veteran's cause of death, which is supported by the VCAA notice response signed and submitted by the Veteran in September 2012; however, the contents of the August 2012 notice letter are unclear because no copy of the notice letter is included in the record.  Nonetheless, the appellant demonstrated actual knowledge of the evidence needed to establish entitlement to DIC benefits in the April 2013 Notice of Disagreement when she asserted that the Veteran died of a condition linked to service and had a pending claim for brain cancer at the time of his death.  See also June 2014 VA Form 9 (asserting that the glioblastoma that contributed to his death was related to exposure to toxic and hazardous chemicals, including Agent Orange, during naval service).  The appellant demonstrated actual knowledge of the evidence VA was responsible for obtaining or would assist in obtaining on her behalf in support of the claim when she submitted the September 2012 VA Form 21-4142 detailing the dates of VA treatment for the Veteran's brain cancer and authorizing a release of those records.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  While it is unclear whether the RO addressed the element of effective date, as required by Dingess, the appeal is being denied for reasons explained below; therefore, any inadequacy of notice of the effective date element is rendered moot because no effective date will be assigned in this case.  

It is also reasonable to infer that the appellant knew the disabilities for which service connection had been established, understood the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and understood the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Both the October 2012 rating decision and May 2014 Statement of the Case (SOC) listed the disabilities for which service connection had been established and explained that the evidence did not show that any service-connected disability contributed substantially or materially to or hastened the Veteran's death.  Throughout the course of the appeal, the appellant repeatedly contended that glioblastoma multiforme, a condition not yet service-connected, was related to toxic or chemical exposure during service, including Agent Orange exposure, and submitted several articles regarding dioxins and various cancers and Agent Orange exposure, as well as a medical opinion purporting to link the Veteran's brain cancer to herbicide exposure during service although in-service herbicide exposure is neither demonstrated nor presumed in this case.  For these reasons, the Board finds that the VCAA notice requirements, including Hupp notice requirements, were adequately satisfied prior to the initial denial of the claim for service connection for the cause of the Veteran's death, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and posed several questions in order to elicit testimony regarding the alleged in-service injury (i.e., exposure to hazardous chemicals, including Agent Orange) that the appellant believed caused or contributed to the development of brain cancer, which ultimately caused the Veteran's death.  The appellant testified that she had submitted a medical nexus opinion in support of the appeal.  Because there was evidence of brain cancer and a medical opinion purporting to link the brain cancer to alleged herbicide exposure during service, but no evidence of in-service (or presumed) herbicide exposure, there was no evidence missing from the record at the time of the Board hearing.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.

In this case, the record contains all available evidence pertinent to the appeal adjudicated herein.  VA has requested records identified throughout the claim and appeal process.  The appellant was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal decided herein.  Pertinent post-service treatment records adequately identified as relevant to the appeal have been obtained or otherwise submitted and are associated with the record.  

The Board notes that no VA medical opinion has been obtained in this case; however, no VA medical opinion is necessary to decide the claim.  There is no in-service injury, disease, event or symptomatology, including no presumed or actual herbicide exposure during service, to which subsequent development of a pulmonary thromboembolism or glioblastoma multiforme could be related by medical opinion.  See generally Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the weight of the evidence establishes no in-service injury, disease, or event, a VA examination is not required).  In consideration of the foregoing, there is no need to obtain a purported medical opinion in this case because there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim for service connection for the cause of the Veteran's death because any such opinion would necessarily be based on an inaccurate factual assumption of occurrence of in-service injury, disease, or event, so would lack probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).
  
The appellant has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran was diagnosed with PTSD and had no history of psychosis.  PTSD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

Service Connection Analysis for PTSD

The appellant contends that the Veteran had PTSD due to the in-service stressor events of witnessing the death of other sailors in a helicopter crash that occurred between March 1972 and July 1975 and witnessing dead bodies in photographs taken in connection with missions performed by other units as part of his duties as a data systems technician.  She seeks service connection for PTSD on this basis.  

After review of the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran did not engage in combat with the enemy.  The Veteran was not in receipt of any military citations that denote combat service, and other evidence shows no engagement in combat with the enemy during service.  See, e.g., July 2011 VA examination report (noting the Veteran denied engaging in any combat activities).  For these reasons, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is not applicable.  

The Board finds that the Veteran was exposed to hostile military activity and witnessed the deaths of fellow sailors killed in a helicopter crash during naval service.  Service personnel records show that the Veteran served as a data systems technician, and served aboard the USS Ranger (CVA-61) at various times throughout active service.  Collectively, a newspaper article and history of the 
USS Ranger (CVA-61) submitted by the appellant reveal that that six sailors stationed aboard the USS Ranger were killed in a July 1974 helicopter crash when the helicopter was accidentally hit by a missile during a weapon delivery training exercise.  Service personnel records show that the Veteran was assigned to the 
USS Ranger at the time of the helicopter crash, and the Veteran reported that he witnessed the helicopter explosion that killed fellow shipmates and had originally been scheduled to be on the flight but another shipmate took his place.  See January 2010 VA Form 21-0781a.  In consideration thereof, and resolving reasonable doubt in favor of the appellant, the Board finds the presumption afforded veterans based on fear of hostile military activity under 38 C.F.R. § 3.304(f)(3) is applicable; therefore, the Veteran's lay account of having witnessed the July 1974 helicopter explosion that killed six shipmates is sufficient to establish the occurrence of the claimed in-service stressor event.

The Board finds that psychiatric symptoms were manifested during service and continued after service.  The Board notes that PTSD was not diagnosed until many years after service; however, on the September 1977 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had depression or excessive worry and when asked if he then had or had ever had nervous trouble of any sort.  Also, in a December 2009 letter, the Veteran's older sister wrote that she noticed changes in the Veteran's behavior after his return from service such as a substance abuse problem, difficulty keeping a job, and two unsuccessful marriages.  The psychiatric symptoms demonstrated at service separation and the continued psychiatric problems after service provides further support for finding that the Veteran's PTSD was related to service.    

The Board finds that the PTSD diagnosis was competently linked to the in-service stressor events of threats to personal safety and witnessing the death of fellow sailors by a treating therapist and psychologist.  After the Veteran reported in-service stressor events of threats to personal safety and witnessing the death of fellow sailors, as well as psychiatric symptoms dating back to service, the treating therapist and psychologist contracted through the Vet Center diagnosed chronic PTSD and linked the PTSD diagnosis to service.  See December 2011 private medical opinion.  Because the treating mental health providers had adequate facts and data on which to base the PTSD diagnosis and provided sufficient rationale for the medical opinion linking the PTSD diagnosis to service, the private psychiatric diagnosis and medical opinion are adequate and of significant probative value.

Although the July 2011 VA PTSD examination report includes a negative medical opinion on the question of whether PTSD is related to service, it is of limited probative value and is outweighed by the private medical opinion because the VA examiner did not consider the psychiatric symptoms that were manifested at service separation and since service when providing the medical opinion.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(3) have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Legal Criteria for Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).    

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

One cause of the Veteran's death, glioblastoma multiforme (as a malignant tumor), is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Dorland's Illustrated Medical Dictionary 777 (30th ed. 2003) (defining glioblastoma multiforme as the most malignant type of astrocytoma, and usually classified as Grade IV, one of the most common primary tumors of the brain).  The other causes of the Veteran's death, pulmonary thromboembolism and respiratory system failure, are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  Walker, 708 F.3d at 1331.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the evidence must show the following: (1) that the veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  

Service Connection Analysis for the Cause of the Veteran's Death

In this case, the Veteran died in March 2012 of a pulmonary thromboembolism due to glioblastoma multiforme.  No other causes or significant contributory conditions for the Veteran's death were identified on the death certificate.  

At the time of the Veteran's death, service connection was in effect for right ankle degenerative joint disease, tinnitus, right wrist peripheral neuropathy, bilateral hearing loss, and nasal deviation status post nasal fracture.  Also, service connection for PTSD was awarded above.  There is neither allegation nor indication that any disability for which service connection has already been established either contributed substantially or materially to cause the Veteran's death.  Rather, the appellant only contends that the glioblastoma (brain cancer), which was the underlying cause of the Veteran's death, developed as a result of in-service exposure to toxic and hazardous chemicals, including exposure to Agent Orange. 

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence shows no relevant brain injury or disease during service and no chronic symptoms of a malignant brain tumor (or brain cancer) during service.  The service treatment records, which are complete, are absent of any report of, complaint of, diagnosis of, or treatment for a brain injury or disease, including any symptoms of brain cancer.  On the September 1977 service separation report of medical history, the Veteran reported a head injury; however, the service treatment records show that the reported head injury likely referred to the June 1969 kick to the jaw and mouth with subsequent difficulty opening the jaw and the September 1973 kick to the face with no symptoms other than some bruising and difficulty breathing due to occlusion of nasal airway.  There was no indication of brain injury or neurological symptoms resulting at the time of either in-service head injury, and the head and neurological system were clinically evaluated as normal at the September 1977 service separation examination.  The Veteran's report of a prior tumor on the September 1977 service separation report of medical history was explained as a pre-service tumor on the left shoulder that was removed at the age of seven months, and the service medical examiner noted that the condition was not considered disabling.  There was no indication of a brain tumor during service.  

Because the service treatment records are complete, show treatment for facial injury in June 1969 and September 1973 with no indication of brain or neurological problems at those times or during service, the head and neurological system were clinically evaluated at the September 1977 service separation examination and determined to be normal, and the September 1977 report of a head injury and pre-service removal of a left shoulder tumor did not indicate brain or neurological problems during service, the Board finds that a brain injury, brain disease, and brain cancer are conditions that would have ordinarily been recorded during service had they occurred; therefore, the lay and medical evidence generated contemporaneous to service, which shows no brain injury or disease, and no chronic symptoms of brain cancer during service, is likely to reflect accurately the Veteran's physical condition at the time, so is of significant probative value and provides evidence against a finding of brain injury, brain disease, or chronic symptoms of brain cancer during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  As the weight of the evidence demonstrates no brain injury or disease, or "chronic" symptoms of brain cancer during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The Board finds that there was no exposure to toxic and hazardous chemicals, including herbicide agents, during service.  The service treatment records are absent of any mention of exposure to toxic and hazardous chemicals, and exposure to toxic and hazardous chemicals are not consistent with the conditions, circumstances, or hardships of the Veteran's service as a data systems technician in the U.S. Navy.  

The weight of the evidence is against a finding of exposure to Agent Orange during naval service.  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep-water naval vessel off the shores of Vietnam has traditionally been not considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A).  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  

Also, the aircraft carrier where the Veteran was stationed (i.e., the USS Ranger) during his naval service, is not on the list of Navy ships associated with service in Vietnam.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats.  The Veteran has not claimed, and the service personnel records do not reflect, such service. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, September 9, 2010 (letter issued by VA Compensation and Pension Service). 

The appellant does not contend that the Veteran went ashore in Vietnam during service, or that the USS Ranger entered a deep water harbor.  There is no other information of record that places the Veteran in Vietnam during service.  As such, the Board finds that the Veteran did not serve in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

In Gray v. McDonald, 27 Vet. App. 313 (2015), the U.S. Court of Appeals for Veterans Claims (Court) held that the manner in which VA defines inland waterways was (1) inconsistent with the regulatory purpose of providing compensation to veterans based on the likelihood of exposure to herbicides; and 
(2) irrational because it was an arbitrary exercise in line-drawing.  The Court noted that VA had designated certain harbors, including Da Nang Harbor, as Blue Water based on ease of entry despite a lack of discernable relationship between ease of entry or depth and the probability of exposure based on herbicide use.  Id. at 323.  The Court further noted that VA's rigid line-drawing in Da Nang Harbor contrasted markedly with the approach VA has previously taken with regard to mouths of rivers.  Id. at 325 (citing Training Letter 10-06 explaining that "evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption of exposure for [v]eterans aboard that ship").

The Court held that VA's inconsistent application of the presumption of herbicide exposure to waterways that open to the ocean was arbitrary and relied on factors unrelated to the regulation.  Id.  The Court remanded the matter for VA to reevaluate its definition of inland waterways, particularly as it applies to Da Nang Harbor, and "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id. at 327. 

The Board finds that the facts in this case are distinguishable from Gray because the appellant has not alleged, and the evidence does not otherwise reflect, that the 
USS Ranger entered or docked in a deep water harbor such as Da Nang harbor at any point during the Vietnam era.  The facts in this case are thus consistent with Haas.  As neither the Veteran nor the evidence suggests that the USS Ranger operated in the brown waters of Vietnam, including any of the deep water harbors of Vietnam, the Board finds that the Veteran did not have qualifying service for a presumption of herbicide exposure based on service on the USS Ranger.  38 C.F.R. 
§ 3.307(a)(6)(iii); Haas, 525 F.3d at 1168.  The internet articles submitted by the appellant, which discuss the studies of locations where Agent Orange was sprayed and the various conditions that may be caused by Agent Orange or hazardous chemical exposure, does not indicate that Agent Orange or other hazardous chemicals were used on the USS Ranger or that Agent Orange or other chemicals caused glioblastoma multiforme (i.e., the type of cancer that caused the Veteran's death).  There is no evidence that the Veteran was exposed to Agent Orange while stationed near the Philippines, and the VA has not recognized a link between veterans serving in the blue waters off the shore of Vietnam and Agent Orange exposure. VBA Manual M21-1, IV.ii.1.H.2.b.  For these reasons, the Board finds that the holding in Gray is not applicable to this case.

The weight of the evidence shows no continuous symptoms of a malignant brain tumor since service, and no malignant brain tumor manifesting to a compensable degree within one year of service separation.  The earliest evidence of brain cancer is shown in 2011, more than three decades (i.e., 34 years) after service separation.  Considered together with the absence of in-service brain injury or disease or chronic symptoms of brain cancer during service, the rapid-growth nature of glioblastoma multiforme, and the absence of post-service complaints or findings of brain cancer, to include symptoms related thereto, for many years after service is one factor that tends to weigh against a finding of service incurrence.  See Dorland's Illustrated Medical Dictionary 777 (30th ed. 2003) (noting that glioblastoma multiforme is the most malignant type of astrocytoma and grows rapidly); Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service). 

The weight of the evidence is against a finding that the brain cancer was otherwise causally or etiologically related to service.  There is no probative medical opinion of record that links the Veteran's brain cancer to service.  In a March 2013 letter, a VA oncologist opined that it was at least as likely as not that Agent Orange exposure contributed to the Veteran's brain cancer; however, because the VA oncologist based the medical opinion on the inaccurate factual premise of in-service Agent Orange exposure, and even acknowledged the speculative nature of the medical opinion by admitting that there was inadequate evidence either to support or refute an association between the Veteran's brain cancer and Agent Orange exposure, the medical opinion is of no probative value.  See Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, 5 Vet. App. at 
460- 61.  There is no other medical opinion of record.   

Brain cancer is not a simple medical condition capable of lay diagnosis, and involves complex body systems, particularly the neurological system, that are unseen by the lay person.  Accordingly, the appellant, as a lay person, does not have the medical expertise to render a competent medical opinion regarding the probability of a relationship between brain cancer and service.  Such opinions involve making findings based on medical knowledge and clinical testing results, and the neurological system is complex and involves mostly unseen systems processes and disease processes that are not observable by the five senses of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The weight of the lay and medical evidence shows that brain cancer symptoms began many years after service separation and were unrelated to service.  This evidence outweighs any lay opinion that symptoms of brain cancer that began many years after service were related to service, which is not competent and is of no probative value.

Thus, as the preponderance of the evidence shows no in-service brain injury or disease, no in-service chronic symptoms of brain cancer, no continuous symptoms of brain cancer since service, no in-service exposure to Agent Orange or other hazardous chemicals, no manifestation of brain cancer, including symptoms related thereto, until more than three decades after service, and no causal or etiological relationship between brain cancer and service, the evidence shows that no service-connected disability caused or substantially or materially contributed to cause the Veteran's death; therefore, service connection for the  cause of the Veteran's death is not warranted, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.

Service connection for the cause of the Veteran's death is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


